 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JANE ROE #1, et al.,                               No. 1:19-cv-00270-DAD-BAM
12                       Plaintiffs,
13            v.                                         ORDER GRANTING PLAINTIFFS’
                                                         UNOPPOSED MOTION TO PROCEED
14    UNITED STATES OF AMERICA, et al.,                  PSEUDONYMOUSLY
15                       Defendants.                     (Doc. No. 16)
16

17

18                                            INTRODUCTION

19          This matter is before the court on the individual plaintiffs’ unopposed motion to proceed

20   in this action pseudonymously. (Doc. No. 16.) Each of the individual plaintiffs—Jane Roe #1,

21   Jane Roe #2, John Doe #1, John Doe #2, John Doe #3, John Doe #4, John Doe #5, and John Doe

22   #6 (collectively, the “individual plaintiffs”)—has been subjected to a mental health evaluation

23   under some form of alleged governmental authority. (Doc. No. 16 at 3.) As a result of these

24   evaluations, each of the individual plaintiffs has been disqualified from acquiring, keeping, or

25   bearing firearms, which they allege is a violation of their constitutional rights. (Id. at 1–5; see

26   also Doc. No. 1 at 2–10.) On February 25, 2019, the individual plaintiffs, along with

27   organizational plaintiff Second Amendment Foundation, commenced this action, asserting claims

28   against various state and federal agencies and their employees for violations of their Second, Fifth
                                                         1
 1   and Fourteenth Amendment rights, as well as various statutory violations. (Doc. No. 16 at 3; see

 2   also Doc. No. 1.)

 3          On September 30, 2019, the individual plaintiffs filed a motion to proceed in this action

 4   pseudonymously. (Doc. No. 16.) Pursuant to Local Rule 230(g), the court deemed the motion

 5   suitable for decision without a hearing. (Doc. No. 22.) The court has considered the individual

 6   plaintiffs’ brief and, for the reasons set forth below, will grant their motion to proceed in this

 7   action pseudonymously.

 8                                          LEGAL STANDARD

 9          The “use of fictitious names runs afoul of the public’s common law right of access to

10   judicial proceedings. . . and Rule 10(a)’s command that the title of every complaint ‘include the

11   names of all the parties’” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th

12   Cir. 2000) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598–99 (1978); EEOC v.

13   Erection Co., 900 F.2d 168, 169 (9th Cir. 1990); Fed. R. Civ. P. 10(a)). “The normal

14   presumption in litigation is that parties must use their real names.” Doe v. Kamehameha

15   Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir. 2010); see also United States

16   v. Stoterau, 524 F.3d 988, 1012 (9th Cir. 2008) (“As a general rule, the identity of the parties in

17   any action, civil or criminal, should not be concealed except in an unusual case, where there is a

18   need for the cloak of anonymity.”). “Nevertheless, many federal courts, including the Ninth

19   Circuit, have permitted parties to proceed anonymously when special circumstances justify

20   secrecy.” Advanced Textile Corp., 214 F.3d at 1067.
21          In this circuit, a party is “allow[ed] . . . to use pseudonyms in the ‘unusual case’ when

22   nondisclosure of the party’s identity ‘is necessary . . . to protect a person from harassment, injury,

23   ridicule or personal embarrassment.’” Id. (quoting United States v. Doe, 655 F.2d 920, 922 n.1

24   (9th Cir. 1981)). Thus, “a party may preserve his or her anonymity in judicial proceedings in

25   special circumstances when the party’s need for anonymity outweighs prejudice to the opposing

26   party and the public’s interest in knowing the party’s identity.” Id. at 1068. “The court must also
27   determine the precise prejudice at each stage of the proceedings to the opposing party, and

28   whether proceedings may be structured so as to mitigate that prejudice.” Id. “Finally, the court
                                                         2
 1   must decide whether the public’s interest in the case would be best served by requiring that the

 2   litigants reveal their identities.” Id. Ultimately, “[t]he question is one of balance.” Jane Roes 1-2

 3   v. SFBSC Mgmt., LLC, 77 F. Supp. 3d 990, 993 (N.D. Cal. 2015). “Applying this balancing test,

 4   courts have permitted plaintiffs to use pseudonyms . . . when anonymity is necessary to preserve

 5   privacy in a matter of sensitive and highly personal nature . . ..” Advanced Textile Corp., 214

 6   F.3d at 1068 (internal quotation marks and citations omitted).

 7          With this guidance in mind, the court now turns to the pending motion.

 8                                              DISCUSSION

 9          Here, the individual plaintiffs “express a legitimate concern for their privacy and, more

10   compelling for the anonymity analysis, an understandable fear of social stigmatization.” SFBSC

11   Mgmt., LLC, 77 F. Supp. 3d at 993. Specifically, the individual plaintiffs note that their privacy

12   interest in their medical records—which purportedly reflect that each named plaintiff was

13   required by the state to undergo a mental health evaluation—“is per se a protectable right with

14   Constitutional (State and Federal) significance.” (Doc. No. 16 at 8.) In this regard, the individual

15   plaintiffs point to Article 1, Section 1 of the California Constitution, various provisions of

16   California’s Welfare and Institutions Code, and some federal case law. (Id. at 7–13.) With

17   respect to stigmatization, the individual plaintiffs point out that, were they required to disclose

18   their identities in order to proceed with this action, “[t]he stigma of having been treated for

19   alleged mental health pathologies would attach to these plaintiffs irrespective of the outcome of

20   this case.” (Doc. No. 16 at 7.) They argue that “[t]hat stigma, or reputation for having been held
21   for a mental health evaluation[,] may have unforeseen consequences for employment, social

22   networking, [and] even romantic attachments.” (Id.)

23          Several courts have allowed plaintiffs to proceed pseudonymously where, as here,

24   fictitious names were necessary to preserve privacy in matters of sensitive and highly personal

25   nature. See, e.g., Doe v. Ayers, 789 F.3d 944, 946 (9th Cir. 2015) (“Petitioner’s truly extreme

26   history and the expert evidence he offered led us to conclude that his particular circumstances
27   represented the ‘unusual case’ in which the use of a pseudonym is appropriate.”); Roe v. City of

28   Milwaukee, 37 F. Supp. 2d 1127, 1129 (E.D. Wis. 1999) (permitting the plaintiff to proceed
                                                        3
 1   anonymously because his “HIV-positive status is a compelling reason” given that “in modern

 2   society one’s HIV-positive status, unlike most other medical conditions, is still considered a

 3   stigma” and his “HIV-positive status cannot be viewed as a ‘common disorder’ such that

 4   disclosure can be viewed as inconsequential”); Doe v. Provident Life & Accident Ins., 176 F.R.D.

 5   464, 468–69 (E.D. Pa. 1997) (permitting the plaintiff to proceed anonymously because he was

 6   diagnosed with multiple psychiatric disorders and feared that disclosing his identity would result

 7   in permanent damage to his professional reputation); Doe v. United Services Life Ins., 123 F.R.D.

 8   437 (S.D.N.Y. 1988). These cases demonstrate that “[t]he most compelling situations [where

 9   courts permit plaintiffs to proceed pseudonymously] involve matters which are highly sensitive,

10   such as social stigmatization . . ..” Doe v. Rostker, 89 F.R.D. 158, 162 (N.D. Cal. 1981).

11           Here, each of the individual plaintiffs has been subjected to an involuntary hold or mental

12   health evaluation. Such involuntary holds and evaluations inherently carry a high risk of social

13   stigmatization because the state, by virtue of subjecting a person to such holds and evaluations, is

14   indicating that it does not believe that the person is of sound mind and, instead, perceives that

15   person as a threat to herself or others. Accordingly, the court finds that the individual plaintiffs’

16   fears that proceeding with their true identities in this action would subject them to social

17   stigmatization are reasonable and weighs in favor of the granting of their motion.

18           Next, the court finds that defendants will not be prejudiced if the individual plaintiffs

19   proceed pseudonymously. First, the individual “[p]laintiffs have provided their identit[ies] to the

20   Defendants in confidential pre-litigation correspondence.” (Doc. No. 16 at 2); see also Advanced
21   Textile Corp., 214 F.3d at 1069 n.11 (“[The] knowledge defendants have of plaintiffs’

22   identities . . . lessens their claims to be prejudiced by the use of pseudonyms.”). Second, the

23   individual plaintiffs and defendants have stipulated to a protective order which provides

24   defendants an opportunity to conduct meaningful discovery in this action. (See Doc. No. 21.)

25   Third, and most importantly, defendants do not contend that they will be prejudiced if the

26   individual plaintiffs proceed pseudonymously. Indeed, no defendant has opposed the pending
27   motion, which further supports the court’s conclusion in that regard. Accordingly, the court finds

28   that, at this early stage of litigation, defendants will not be prejudiced by the individual plaintiffs
                                                         4
 1   proceeding pseudonymously.

 2           Finally, the court finds that the public’s interest will not be served by requiring the

 3   individual plaintiffs to reveal their true identities at this stage in the litigation. As the court in

 4   SFBSC Management noted, “[t]he court does not take lightly keeping information from the public

 5   record. Open courts and open judicial records are fundamental to the very idea of the rule of

 6   law.” 77 F. Supp. 3d at 996. However,

 7                   [t]his root tenet can be invoked too reflexively . . . where the situation
                     at hand does not threaten the principle. The court thinks that this is
 8                   such a case. There is nothing about the plaintiffs’ identities that
                     makes it critical to the working of justice to reveal those identities.
 9                   Anonymity, in other words, does not in this case threaten the
                     principle of open courts . . .. The great bulk of this case will be on
10                   the public record. The basic facts . . ., the court’s reasoning, and the
                     resulting interplay of those things—which is to say, in a word, the
11                   law that runs through and results from this case—will be open to the
                     public. And that is the crucial thing.
12

13   Id.; see also Advanced Textile Corp., 214 F.3d at 1072 (“The district court did not explain, and

14   we fail to see, how disguising plaintiffs’ identities will obstruct public scrutiny of the important

15   issues in this case.”). The court finds that the individual plaintiffs have established that at this

16   early stage of litigation their need for anonymity outweighs any interest that the public has in

17   knowing their identities.

18           Accordingly, because the individual plaintiffs’ need for anonymity outweighs any possible

19   prejudice to defendants or the public’s interest in knowing their true identities at this stage of the

20   proceedings, the court will grant their motion to proceed pseudonymously.1
21

22
     1
        As noted, the court “must also determine the precise prejudice at each stage of the proceedings
     to the opposing party, and whether proceedings may be structured so as to mitigate that
23   prejudice.” Advanced Textile Corp., 214 F.3d at 1068. Accordingly, while the court will grant
     the pending motion, defendants may challenge the plaintiffs’ use of pseudonyms later if, as
24   litigation progresses, evidence indicates that revelation of their identities is necessary. See, e.g.,
     id. at 1072 (“We recognize that at some later point in the proceedings it may be necessary to
25   reveal plaintiffs’ identities to defendants so that defendants may refute individualized accusations
26   of FLSA vioaltions.”); see also John Doe 140 v. Archdiocese of Portland in Oregon, 249 F.R.D.
     358, 361 (D. Or. 2008) (After permitting plaintiff to proceed pseudonymously, the court noted
27   that it “shall monitor these proceedings sua sponte as they go forward, to prevent avoidable
     impairment of defendants’ rights in consequence of John’s anonymity” after permitting plaintiff
28   to proceed anonymously).
                                                          5
 1                                            CONCLUSION

 2          For the reasons set forth above, the individual plaintiffs’ unopposed motion to proceed

 3   pseudonymously (Doc. No. 16) at this stage of the litigation is granted.

 4   IT IS SO ORDERED.
 5
        Dated:     February 19, 2020
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
